[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
FINDINGS OF FACT
After the Defendant failed to appear for trial, the Plaintiff gave evidence and the following facts were found:
1. That on January 4, 1989, the Defendant executed and delivered a promissory note in favor of the Plaintiff in the amount of $13,302.40. (Pl. Ex. 1).
2. Said promissory note provided that interest would accrue at the rate of 15% per annum if not paid by March 15, 1989 and that, in the event of a default, the Plaintiff would be entitled to recover all costs of collection including reasonable attorneys' fees.
3. No payments have been made on said promissory note.
4. As of the date of this hearing there is accrued interest in the amount of $1,315.20.
5. The Plaintiff has claimed $2,920.00 attorneys' fees which is based on a percentage of the total debt. However, the attorney being compensated on an hourly basis at the rate of $150.00 per hour.
6. The total amount of attorneys' fees incurred to date is $1,500.00 and it is estimated that two additional hours will be required to conclude the case for a total of actual attorneys' fees of $1,800.00. Since this is not a contingent fee case, the Plaintiff is entitled only to recover the amount of attorneys' fees actually expended in collection of its note.
7. It is found that $1,800.00 is a fair and reasonable attorneys' fee based on counsel's representation, the fact that the Defendant was represented by counsel and filed a pleading denying the essential allegations of the complaint and raised a special defense, the fact finder's review of the file, the actual payments made to the attorney and the reasonable rate of compensation for attorneys in this area.
RECOMMENDED JUDGMENT
The undersigned Fact Finder, duly appointed, sworn and assigned to report facts found to the Superior Court for the Judicial District of Tolland, heard this case on February 27, 1991 and recommends that judgment be entered as follows: CT Page 2138
1. On behalf of the Plaintiff against the Defendant in the amount of $14,617.60;
2. That the Court award reasonable attorneys' fees in favor of the Plaintiff in the amount of $1,800.00.
BRUCE S. BECK Fact Finder